DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed July 29, 2022.  Claims 11-12, 14, 17, 20-22 and 26-27 are amended.  Claims 11-30 are pending.

Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source apparatus comprising: a housing; a coupling unit configured to fix the housing to a target structure; a light source module configured to emit light onto the target structure; and a power source module configured to supply electrical power to the light source module, wherein the light source module includes a first circuit board, a second circuit board disposed at one side of the first circuit board, a third circuit board disposed at the other side of the first circuit board, wherein at least one first ultraviolet light emitting element is disposed on one surface of the first circuit board, at least one second ultraviolet light emitting element is disposed on one surface of the second circuit board, and at least one third ultraviolet light emitting element is disposed on one surface of the third circuit board, wherein the light source module further includes a first heat dissipation plate and a second heat dissipation plate disposed to be spaced apart from each other and forming a cavity between the first heat dissipation plate and the second heat dissipation plate, and wherein the at least one first ultraviolet light emitting element is disposed in the cavity.  
The best prior art of record, Tai, discloses the claimed invention but fails to teach or suggest a first heat dissipation plate and a second heat dissipation disposed to be spaced from each other and forming a cavity between the first heat dissipation plate and the second heat dissipation plate, and wherein the at least one first ultraviolet light emitting element is disposed in the cavity.  Examiner notes that including a first heat dissipation plate and a second heat dissipation disposed to be spaced from each other in the apparatus of Tai would be obvious to one of ordinary skill in the art (specifically, Examiner submits that providing a first heat dissipation plate on the rear surface of the second circuit board 112 in Tai and the rear surface of the third circuit board 113 such that they are spaced apart from each other would be obvious to one of ordinary skill in the art), but Examiner does not find sufficient teaching and/or motivation to dispose the first heat dissipation plate and the second heat dissipation plate such that they form a cavity that receives the at least one first ultraviolet light emitting element.  Examiner further notes if a first heat dissipation plate and a second heat dissipation plate were respectively provided on the rear surface of the second circuit board 112 and the third circuit board 113 in Tai, the first heat dissipation plate and the second heat dissipation plate would not form a cavity that receives the at least one first ultraviolet light emitting element because the cavity that receives the at least one first ultraviolet light emitting element would already be formed by the second circuit board 112 and the third circuit board 113.  Claims 12-19 and 21-29 are allowable in that they are dependent on, and further limit claim 11.
Regarding claim 20, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source apparatus comprising: a housing; a coupling unit configured to fix the housing to a target structure; a light source module configured to emit light onto the target structure; and a power source module configured to supply electrical power to the light source module,BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 16/770,468Docket No.: 7166-0175PUS1 Reply to Office Action of May 2, 2022Page 6 of 13wherein the light source module includes a first circuit board, a second circuit board disposed at one side of the first circuit board, a third circuit board disposed at the other side of the first circuit board, wherein at least one first ultraviolet light emitting element is disposed on one surface of the first circuit board, at least one second ultraviolet light emitting element is disposed on one surface of the second circuit board, and at least one third ultraviolet light emitting element is disposed on one surface of the third circuit board, wherein the housing includes an inlet and an outlet through which a rotating rail of the target structure passes, a first brush disposed at the inlet of the housing, and a second brush disposed at the outlet of the housing, wherein the first brush includes an elongated hole for adjustably coupling the first brush a predetermined distance from the rotating rail, and wherein the second brush includes an elongated hole for adjustably coupling the second brush a predetermined distance from the rotating rail.  The best prior art of record, Tai, discloses the claimed invention but fails to teach or suggest a first brush that includes an elongated hole for adjustably coupling the first brush a predetermined distance from the rotating rail, and a second brush that includes an elongated hole for adjustably coupling the second brush a predetermined distance from the rotating rail.  Claims 30 is allowable in that it is dependent on, and further limits claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875